


113 S2523 : To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW., in Chisholm, Minnesota, as the “James L. Oberstar Memorial Post Office Building”.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2523
IN THE HOUSE OF REPRESENTATIVES

December 4, 2014
Referred to the Committee on Oversight and Government Reform

AN ACT
To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW., in Chisholm, Minnesota, as the James L. Oberstar Memorial Post Office Building.


1.James L. Oberstar Memorial Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 14 3rd Avenue, NW., in Chisholm, Minnesota, shall be known and designated as the James L. Oberstar Memorial Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the James L. Oberstar Memorial Post Office Building.
Passed the Senate December 3, 2014.Nancy Erickson,Secretary
